Citation Nr: 9929463	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.  He died in June 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death because he died from 
cancer which resulted from his exposure to ionizing radiation 
while serving in Japan.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of cardiovascular disability or malignant tumor 
during wartime service may be presumed if it is manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

As a preliminary matter, however, the Board must determine 
whether the appellant has submitted evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  If she has not, her 
claim must fail, and VA is not obligated to assist the 
appellant in its development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

The veteran's death certificate discloses that he died while 
at home in June 1993, at the age of 67.  The death 
certificate was signed by a physician, who listed cardiac 
arrest and ventricular fibrillation due to hypocalcemia as 
the immediate cause of death, and dehydration, hypokalemia, 
hyponatremia, liver failure and hyperglycemia as significant 
conditions contributing to death.  The death certificate 
indicates that no autopsy was performed.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The veteran's service medical records disclose that he 
exhibited febrile tachycardia at his induction examination, 
which was not considered disabling.  The service medical 
records, including the examination for discharge, are 
otherwise entirely negative for any complaints, finding or 
diagnosis of cardiovascular or liver abnormalities, or 
hypocalcemia, hypokalemia, hyponatremia or hyperglycemia.
 
On file is a February 1997 statement by Larry B. Levine, 
M.D., the physician who signed the veteran's death 
certificate.  Dr. Levine indicated that the veteran had 
presented to the emergency room in June 1993 with multiple 
metabolic derangement including hyponatremia, hypokalemia and 
hypocalcemia.  He was also dehydrated, had anemia, a lower 
gastrointestinal bleed, hepatomegaly and possible perforated 
abdominal viscous, and exhibited unilateral leg edema and 
ventricular tachycardia and fibrillation.  X-ray studies 
showed multiple opacities overlying the ribs in the left lung 
field, as well as large calcified masses in the mid-abdomen, 
and another large mass in the pelvis.  Dr. Levine indicated 
that the veteran was thereafter transferred home, where he 
died the next day.  Dr. Levine indicated that he had been 
asked to identify the veteran's carcinomas.  He pointed out 
that an autopsy had not been performed on the veteran, but he 
concluded that the veteran had hepatomegaly metastasis to the 
lung and metastasis in the gut, possibly from colon cancer.  
Dr. Levine notably did not discuss whether any of the 
veteran's carcinomas caused or contributed to his death.

On file is a June 1997 statement from the Defense Special 
Weapons Agency (DSWA).  The DSWA indicated that research 
disclosed that the veteran was transported from the United 
States to Okinawa in 1945 aboard the SS JEAN LAFITTE and not 
the USS WARREN (previously known as the USS JEAN LAFITTE).  
His unit arrived at Nakagushku Bay, Okinawa, in May 1945, 400 
miles from mainland Japan, and remained in Okinawa at least 
until November 3, 1945.  The DSWA indicated that it was 
unable to locate records confirming the location of the 
veteran's unit between November 4, 1945, and November 30, 
1945, but that records beginning December 1, 1945, show that 
the unit was in Okinawa.  The DSWA concluded that there was 
no indication that the veteran had been assigned to the area 
of Hiroshima or Nagasaki, Japan, in service. 

In several statements of record and at a hearing before a 
hearing officer at the RO in April 1998, the appellant 
argued, in essence, that the veteran's unit was sent to 
Hiroshima and/or Nagasaki, Japan, after the use of atomic 
weapons.  She testified that her position was supported by 
the absence of records identifying the veteran's precise 
location during portions of 1945.  She also testified that, 
although she did not know the veteran until after service, 
she knew that he would often write his family and take 
pictures, but that the veteran sent no correspondence and 
took no pictures between August 1945 and November 1945.  She 
testified that the veteran had cancer when he died, but 
indicated in essence that the veteran had rarely sought any 
medical treatment since service for any complaints.

The Board notes that some forms of cancer are subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(d) (1999).  In addition, all forms of cancer are 
considered radiogenic diseases pursuant to 38 C.F.R. § 3.311 
(1999).

The appellant has acknowledged that she did not meet the 
veteran until 1950 and that her belief that the veteran 
served in Japan was not based on anything she learned from 
the veteran.  In an October 1996 statement, she indicated 
that she had done research to determine if the veteran was 
exposed to radiation in service.  At that time, she was under 
the impression that the veteran served aboard the USS JEAN 
LAFITTE (subsequently renamed the USS WARREN).  She obtained 
logs for this ship which showed that it was sent to Tokyo Bay 
in September 1945.  She noted that the records for the 
veteran's unit did not show the unit's location for this time 
period.  Based upon the unit records, the ship logs and some 
pictures that her husband had showing that he was in mainland 
Japan, she had concluded that he was exposed to radiation.  

As noted above service records show that during the time 
period in question, the veteran actually served aboard the SS 
JEAN LAFITTE rather than the USS JEAN LAFITTE or USS WARREN.  
At the RO hearing, the hearing officer requested the 
appellant to clarify her October 1996 statement that the 
veteran had pictures showing that he was in mainland Japan.  
She essentially indicated that his family had been receiving 
photographs from the veteran on a regular basis through July 
1945 but then received no photographs from him until November 
1945.  It was the absence of photographs from the veteran 
during this time period which led her to believe that he was 
in mainland Japan during that time.  

As noted above, service records establish that the veteran 
was not in mainland Japan in August, September or October 
1945.  Although the veteran's exact location during most of 
November 1945 is not shown by service records, there is no 
indication in service records that he was ever in the 
Hiroshima or Nagasaki area.  

The remaining support for the appellant's belief that the 
veteran was in the vicinity of Hiroshima or Nagasaki after 
the atomic detonations is the absence of service records 
affirmatively establishing the veteran's location for most of 
November 1945 and the fact that no photographs were received 
from the veteran during the period from August until November 
1945.  In essence, the appellant's contention that the 
veteran was exposed to radiation in Japan is no more than 
speculation.  

In any event, the Board notes that the veteran's death 
certificate does not indicate the involvement of any type of 
cancer in his demise, and Dr. Levine, in his February 1997 
statement, did not implicate cancer in the veteran's death.  
While Dr. Levine did attempt to identify the specific 
carcinomas exhibited by the veteran, he apparently did so 
only in response to a specific request, and notably did not 
relate any identified carcinoma to the veteran's cardiac 
arrest, ventricular fibrillation or multiple metabolic 
derangement.

While the veteran exhibited febrile tachycardia at his 
induction examination, service medical records are negative 
for further reference to tachycardia or any cardiovascular 
disability, and there is no postservice medical evidence of 
tachycardia or cardiovascular disability for decades after 
service and no medical evidence linking any tachycardia or 
cardiovascular disability to service.  Moreover, there is no 
evidence of liver disability, hypocalcemia, hypokalemia, 
hyponatremia or hyperglycemia either in service or for 
decades thereafter, and no medical evidence linking any of 
those disabilities to service.

In the instant case, the only evidence suggesting that the 
veteran's death was related to his period of service consists 
of the lay assertions of the appellant herself.  As the Court 
held in Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay 
persons are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.  In light of 
these circumstances, the Board must conclude that the 
appellant's claim is not well grounded. 

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim for service connection 
for the cause of the veteran's death.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

